             Case 2:19-cr-00141-RSM Document 52 Filed 05/11/20 Page 1 of 4



                                THE HONORABLE CHIEF JUDGE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10    UNITED STATES OF AMERICA,                Case No. 2:19-cr-141-RSM

11                                             JOINT STIPULATION AND
                          Plaintiff,
                                               ORDER RESETTING NOTING
12                                             DATE FOR GOVERNMENT’S
            vs.
                                               MOTION TO CONTINUE TRIAL
13
      RAJNINDER JUTLA,                         AND RELATED DEADLINES
14
                          Defendant.           NOTE ON MOTION CALENDAR:
15                                             May 8, 2020

16
     //
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23

24

25
                                                                          LAW OFFICES
     JOINT STIPULATION AND ORDER RESETTING                    CALFO EAKES & OSTROVSKY LLP
     NOTING DATE FOR GOVERNMENT’S MOTION                       1301 SECOND AVENUE, SUITE 2800
                                                               SEATTLE, WASHINGTON 98101-3808
     TO CONTINUE TRIAL AND RELATED                            TEL (206) 407-2200 FAX (206) 407-2224
     DEADLINES
     (Case No. 19-cr-141-RSM) - 1
              Case 2:19-cr-00141-RSM Document 52 Filed 05/11/20 Page 2 of 4




 1          IT IS HEREBY STIPULATED by and between all counsel that, subject to Court approval,

 2   the Government’s Motion to Continue Trial (Dkt. 46)—which is currently noted for consideration

 3   on May 15, 2020 upon stipulation of the parties and pursuant to the Court’s Order (Dkt. 50)—will

 4   again be renoted for consideration on May 22, 2020. Under CrR 12(b)(2)–(3), the parties have

 5   further agreed that Dr. Jutla will file a response on or by May 15, 2020, and the Government may

 6   file a reply brief on or by the new noting date of May 22, 2020.

 7          As with the prior stipulation (Dkt. 49), the parties do not foresee resetting the noting date

 8   for the Government’s Motion to Continue Trial or the briefing schedule proposed herein causing

 9   delay to any other currently set deadlines. Pursuant to the Court’s General Order No. 02-20 issued

10   on March 17, 2020, the previously scheduled trial date of April 27, 2020 has been continued

11   pending further order of the Court due to the outbreak of Coronavirus Disease (COVID-19), see

12   General Order 02-20 at p. 2, and oral argument on Defendant’s Motion To Sever Counts 2, 5, 7–

13   8, and 13–15 from the Superseding Indictment (Dkt. 38) was rescheduled from April 1, 2020 to

14   June 1, 2020, per the Court’s Minute Entry. The Court has since ordered that criminal in-person

15   hearings scheduled to occur before July 1, 2020 be continued, see General No. 07-20 at p. 2, but

16   there is some uncertainty as to whether argument on the motion to sever in this case will occur

17   remotely on June 1, 2020. Additionally, there remain special issues related to Dr. Jutla that could

18   affect the new trial date, and more time is necessary to assess those issues. The parties intend to

19   seek guidance from the Court as to whether oral argument on the motion to sever will occur on

20   June 1, 2020, and anticipate further clarity on this and other issues by May 15, 2020.

21          For the above reasons, and subject to Court approval, the parties hereby stipulate that the

22   Government’s Motion to Continue Trial (Dkt. 46) shall be renoted for consideration on May 22,

23   //

24

25
                                                                                          LAW OFFICES
     JOINT STIPULATION AND ORDER RESETTING                                    CALFO EAKES & OSTROVSKY LLP
     NOTING DATE FOR GOVERNMENT’S MOTION                                       1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
     TO CONTINUE TRIAL AND RELATED                                            TEL (206) 407-2200 FAX (206) 407-2224
     DEADLINES
     (Case No. 19-cr-141-RSM) - 1
              Case 2:19-cr-00141-RSM Document 52 Filed 05/11/20 Page 3 of 4




 1   2020, with Dr. Jutla’s response to be filed on or by May 15, 2020, and any reply brief to be filed

 2   on or by the noting date of May 22, 2020.

 3          IT IS SO STIPULATED.

 4          DATED this 8th day of May, 2020.
 5                                               CALFO EAKES & OSTROVSKY LLP
 6

 7                                               By     s/Angelo J. Calfo
                                                   Angelo J. Calfo, WSBA# 27079
 8                                                 1301 Second Avenue, Suite 2800
                                                   Seattle, WA 98101
 9                                                 Phone: (206) 407-2200
                                                   Fax: (206) 407-2224
10                                                 Email: angeloc@calfoeakes.com
11                                               Attorneys for Defendant Rajninder Jutla
12

13                                               BRIAN T. MORAN
                                                 United States Attorney
14
                                                 By     s/Thomas M. Woods
15                                                 JAMES D. OESTERLE
                                                   THOMAS M. WOODS
16                                                 Assistant United States Attorneys
                                                   United States Attorney’s Office
17
                                                   700 Stewart Street, Suite 5220
18                                                 Seattle, WA 98101-1271
                                                   Phone: (206) 553-7970
19                                                 Fax: (206) 553-4073
                                                   Email: jim.oesterle@usdoj.gov
20                                                          thomas.woods2@usdoj.gov

21                                               Attorneys for Plaintiff USA
22

23

24

25
                                                                                           LAW OFFICES
     JOINT STIPULATION AND ORDER RESETTING                                     CALFO EAKES & OSTROVSKY LLP
     NOTING DATE FOR GOVERNMENT’S MOTION                                        1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     TO CONTINUE TRIAL AND RELATED                                             TEL (206) 407-2200 FAX (206) 407-2224
     DEADLINES
     (Case No. 19-cr-141-RSM) - 2
               Case 2:19-cr-00141-RSM Document 52 Filed 05/11/20 Page 4 of 4




 1                                                ORDER

 2          THIS MATTER having come on before the above-entitled Court upon stipulation of counsel,

 3   and the Court having examined the records and being fully advised in the matter, now, therefore,

 4          IT IS HEREBY ORDERED that the noting date for the Government’s Motion to Continue

 5   Trial (Dkt. 46) shall be reset from May 15, 2020 to May 22, 2020, with the defendant’s response brief

 6   due on or by May 15, 2020, and any reply brief to be filed on or by May 22, 2020.

 7

 8          Based on the foregoing, IT IS SO ORDERED.

 9

10          DATED this 11th day of May, 2020.

11

12

13

14
                                                   A
                                                   RICARDO S. MARTINEZ
15                                                 UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25
                                                                                           LAW OFFICES
     JOINT STIPULATION AND ORDER RESETTING                                     CALFO EAKES & OSTROVSKY LLP
     NOTING DATE FOR GOVERNMENT’S MOTION                                        1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     TO CONTINUE TRIAL AND RELATED                                             TEL (206) 407-2200 FAX (206) 407-2224
     DEADLINES
     (Case No. 19-cr-141-RSM) - 3
